DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings dated 6/30/2020 are approved.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 recite a program product comprising a computer readable storage medium and program code and defined in Applicants published specification at 0015.  Applicants specification at 0015 excludes transitory signals.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1-20.  Prior art of record fails to teach or fairly suggest a program, method and an apparatus comprising: a processor; and a memory that stores program code executable by the processor to: 
transmit a passenger status message in response to a trigger event indicative of a passenger failing to be picked up at a designated pickup location by a vehicle of a ride service, the passenger status message transmitted to a mobile communication device of the passenger and to a driver of the vehicle; 
transmit a help message to at least one member of a passenger trusted list in response to receiving a reply to the passenger status message from the passenger indicative of a request for help by the passenger; and 
transmit to a local police agency a police request to assist the passenger in response to a trusted list timeout, the trusted list timeout indicative of not receiving a message from a member of the passenger trusted list that indicates the passenger does not need assistance within a trusted list timeout period as recited in independent claims 1, 13, 19 and depicted in figure 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2016/0140835) Smith et al teaches a passenger sends a help message to a contact on a contacts list indicating that the passenger is needs help (0052).
	---(11,062,416) Jang et al teaches a passenger sends a help message when the passenger leaves/got off a ride-share vehicle wherein the help message is related to a lost article of a passenger (col. 1 lines 52-55).
	---(2017/0251347) Mehta et al teaches pressing a panic button in a ride-share vehicle to summons police (0338).
	---(2020/0234391) Shu teaches passenger sending a message to a driver of a ride-share vehicle to change pickup location (0147).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646